Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to February 27, 2017.  Note that Withania somnifera is commonly known as ashwagandha.  The amendment received 1/11/21 has been entered and claims 1, 4-7, 9-10, 24-26, 28-31 are currently pending in this application.  In claim 7 line 3, "optionally" may be intended to be deleted.  In claim 29(b) "32%" may be a typo.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 10, 26, 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials.gov.
Clinical Trials.gov entitled “Withania somnifera:  An Immunomodulator and Anti-Inflammatory Agent for Schizophrenia” provided by Applicants, teaches administering WSE to patients with schizophrenia also taking psychotropic medications for 12 weeks.  Dosing is 250 mg twice a day for the first week and increased to 500 mg twice a day for a total of 12 weeks.  
All the features of the claims are taught by Clinical Trials.gov for the same function as claimed.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-7, 9-10, 24-26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clinical Trials.gov in view of Ghosal.
Clinical Trials.gov entitled “Withania somnifera:  An Immunomodulator and Anti-Inflammatory Agent for Schizophrenia” provided by Applicants, teaches administering WSE to patients with schizophrenia also taking psychotropic medications for 12 weeks.  Dosing is 250 mg twice a day for the first week and increased to 500 mg twice a day for a total of 12 weeks.  The preparation administered is Sensoril™ which is standardized to withanolide glycosides (.10%), withaferin A and oligosaccharides.
The claims may differ from Clinical Trials.gov in that the extract is further defined such as in claim 6.
Ghosal (6,153,198) entitled “Withania somnifera Composition” teaches in the abstract, an extract of W. somnifera containing 3-8% withanolide glycosides and sitoindosides, at least 3% oligosaccharides, less than 0.5% withaferin A and in ratios 75-95:25-5 and 40-60:60-40.  See Table 1 in column 3.  See the claims.
It would have been obvious to perform the method of treating a psychiatric disorder as taught by Clinical Trials.gov with an extract as presently claimed because Ghosal teaches an extract of Withania somnifera effective for the same function as claimed with the same components.  Regarding other claimed characteristics of the extract, such as in claims 7 .


Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
Applicants' response argues that the reference does not teach the newly claimed feature that the subject has one or more negative symptoms of schizophrenia.  The study states it will, "examine whether a standardized extract of Withania will improve total, positive, negative, symptoms, and stress in patients with schizophrenia."  Further, mismatch negativity abnormality is not improved by antipsychotic medications.
It is the examiner's position that one would expect a person affected by schizophrenia who seeks treatment in a drug trial would have at least one (or more) negative symptoms.  The amendments to the claims have not distinguished the patient population claimed from that of the clinical trial.  Regarding mismatch negativity, the following definition and explanation shows the known relationship of the test to schizophrenia and its value in evaluating the condition and thereby any treatment results.

Mismatch negativity (MMN) is an auditory event-related potential that occurs when a sequence of repetitive sounds is interrupted by an occasional “oddball” sound that differs in frequency or duration. Schizophrenia patients have abnormal MMN compared to non-patients,247 as do relatives of individuals in the schizophrenia spectrum.248 Deviations in MMN are correlated with poor functional outcome in schizophrenia.249 Furthermore, MMN is not dependent upon active engagement on the part of the subject. MMN-like evoked potentials have been observed in mice,38 suggesting that this paradigm might be amenable to translational study. Further, the investigation of MMN in monkeys has shown that NMDA antagonists block the generation of the MMN response, suggesting that NMDA receptors play an important role in this index of information processing and working memory.250 Consequently, MMN is one of a family of EEG signals that may hold promise as a translational biomarker for schizophrenia, as do other markers of neuronal network activity such 40 Network oscillations may be valuable tools in pharmacological and translational studies that are aimed at developing and refining new treatment interventions for schizophrenia.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655